Citation Nr: 1036965	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 20, 1998, for 
the award of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that granted the Veteran's claim for service 
connection and awarded a 100 percent disability rating for PTSD, 
effective July 20, 1998.  In a March 2005 statement of the case, 
the RO denied entitlement to an effective date earlier than July 
20, 1998, for the grant of service connection for PTSD.  In July 
2005, the Veteran testified before the Board by video conference 
from the RO.  In September 2005, the Board remanded the claim for 
further development.

In an April 2008 decision, the Board denied the Veteran's claim 
for service connection for an effective date earlier than July 
20, 1998, for the award of service connection for PTSD.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Remand, in an April 2010 Order, the Court remanded the claim for 
readjudication in accordance with the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.
In the April 2008 decision, the Board found that the Veteran's 
claim for entitlement to service connection for PTSD was denied 
in a December 1991 rating decision.  In their April 2010 Joint 
Motion for Remand, the parties agreed that the Board erred in 
finding that the Veteran failed to appeal an April 2007 rating 
decision that declined to find clear and unmistakable error in 
the December 1991 rating decision.  The parties also agreed that 
an August 2007 letter, that requested that the April 2007 rating 
decision be set aside or vacated, could be accepted as a timely 
notice of disagreement to the April 2007 rating decision.  Where 
a notice of disagreement has been filed with regard to an issue, 
and a statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issue of whether there is clear and 
unmistakable error in the December 1991 rating decision, the 
Board finds that claim is inextricably intertwined with the 
Veteran's claim for an effective date earlier than July 20, 1998, 
for the award of service connection for PTSD.  The appropriate 
remedy where a pending claim is inextricably intertwined with a 
claim currently on appeal is to defer adjudication of the claim 
on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which 
addresses the issue of  entitlement to an 
effective date earlier than July 20, 1998, 
for the award of service connection for PTSD.  
Inform the Veteran of his appeal rights and 
that he must file a substantive appeal if he 
desires appellate review of that decision.  
Allow the appropriate time for response and 
receipt of any appeal

2.  Then, readjudicate the issue on appeal of 
entitlement to an effective date earlier than 
July 20, 1998, for the award of service 
connection for PTSD.  If the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, return 
the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

